United States Court of Appeals
                      For the First Circuit


No. 20-2015
                        SELCUK KARAMANOGLU,

                       Plaintiff, Appellant,

                                v.

TOWN OF YARMOUTH; BRIAN ANDREASEN, individually; DANIEL GALLANT,
   in his capacity as Chief of Police of the Yarmouth Police
                          Department,

                      Defendants, Appellees.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MAINE

          [Hon. John H. Rich III, U.S. Magistrate Judge]



                              Before

               Thompson and Kayatta, Circuit Judges,
                   and Woodlock,* District Judge.




     Tyler J. Smith, with whom Gene R. Libby was on brief, for
appellant.
     Kasia S. Park, with whom Edward R. Benjamin, Jr. was on brief,
for appellees.


                        September 30, 2021




     *   Of the District of Massachusetts, sitting by designation.
           WOODLOCK, District Judge.        What has become this federal

case originated in a domestic relations dispute scenario more

familiar to local police and state courts.          A jealous girlfriend

entered the house of her boyfriend while he was sleeping to look

for evidence of infidelity.         After she woke him and they engaged

in a heated discussion, the boyfriend told her to leave.                   She

refused and began hitting him; he responded by violently pushing

her out of the house.

           She reported the incident to the police.             The officer

assigned that evening interviewed her and then interviewed the

boyfriend, whom he thereupon arrested for domestic abuse assault.

           When the charges were dropped and the boyfriend no longer

faced the potential for an adverse criminal judgment, he sued the

assigned police officer, the police chief, and the town in federal

court for violating his federal and state civil rights by arresting

him   without   probable   cause.      He   contended   that   he   had   used

justifiable force    under state law         to defend himself and his

property during his encounter with the girlfriend.

           On the Defendants’ motion for summary judgment, the

district court dismissed the case, finding that the officer had

probable cause to arrest the boyfriend.         As we will explain, on de

novo review, we agree.




                                    - 2 -
                                      I.

                             A. Factual Background

            On the evening of Saturday, June 15, 2018, Rose Heikkinen

— a girlfriend and sexual partner of Plaintiff Selcuk Karamanoglu,

who had been staying with him every weekend — used a garage door

opener in her possession to enter Mr. Karamanoglu’s Yarmouth,

Maine home.    She searched unsuccessfully for his phone while he

slept, woke him to demand the phone, and ultimately confronted him

about a message he had received from an ex-girlfriend.             As a result

of that questioning, she hit Mr. Karamanoglu with the garage door

opener and the phone, causing physical injuries to him.             After she

then smashed the garage door opener on the floor and lifted the

phone into the air, Mr. Karamanoglu grabbed her wrists to stop her

from hitting him and told her to leave his house.

            Ms. Heikkinen continued to try to hit Mr. Karamanoglu as

he pushed her toward the doorway, and at one point she pushed him

to   the   ground.     According     to    Ms. Heikkinen,    Mr. Karamanoglu

grabbed her neck while pushing her out of the house and eventually

pushed her down “two or three” stairs onto the garage floor.

            Ms. Heikkinen went to the Yarmouth police station, where

she presented her account of the incident orally to Officer Brian

Andreasen,    who    was   called   into   the   station    that   evening   to

investigate    the    complaint.      In    addition   to    eliciting   oral

statements from Ms. Heikkinen, Officer Andreasen also obtained a


                                    - 3 -
written statement from her.       In relaying her account to Officer

Andreasen orally, Ms. Heikkinen characterized herself as “more

aggressive”   than   Mr. Karamanoglu      throughout   the   interaction.

Officer Andreasen observed blood on her clothing, marks on her

neck, and that she was holding her ribcage while complaining of

pain there.

          Officer Andreasen next went to Mr. Karamanoglu’s house

to hear his account, bringing along Joshua Robinson, another

officer on duty that night.        Mr. Karamanoglu told the officers

that Ms. Heikkinen attacked him and that he was pushing her to try

to remove her from his home.         Mr. Karamanoglu says he showed

Officer Andreasen wounds on his arm, hand, and chest.1

          Officer    Andreasen    then    arrested   Mr. Karamanoglu   for

domestic violence assault.       In his deposition, Officer Andreasen

testified that all of Mr. Karamanoglu’s use of force could be

justified except for the grab of Ms. Heikkinen’s neck.

          The case against Mr. Karamanoglu was dropped in state


     1  Officer Andreasen testified in his deposition and by
affidavit that he did not see (or at least did not remember seeing)
any visible injuries on Mr. Karamanoglu.           For his part,
Mr. Karamanoglu alleges that “Andreasen did not want to listen to
what [he] the plaintiff was saying.”         The blood observed on
Ms. Heikkinen’s clothing was consistent with Mr. Karamanoglu’s
testimony concerning his visible injuries.      Thus, treating the
evidence of record in the light most favorable to Mr. Karamanoglu,
we find the record sufficient to establish that when Officer
Andreasen interviewed Mr. Karamanoglu, he displayed visible
injuries that had been inflicted by Ms. Heikkinen, as corroborated
by blood on her clothing.


                                  - 4 -
court on June 21, 2018 — less than a week after the arrest.      An

assistant district attorney gave the following oral explanation to

the court:

          By victim’s, Rose['s], own admission, she went to
          Selcuk’s home at night while he was sleeping,
          entered without his permission, woke him up. She
          was angry because she thought he had been seeing
          someone else.    He told her repeatedly to leave.
          She refused repeatedly.      She was committing a
          criminal trespass and he was justified in using
          reasonable force to remove her from his home. The
          force he used was reasonable and she used force
          against him in return including grabbing him by his
          testicles,[2] thereby escalating the violence.   No
          likelihood of successful prosecution.

                      B. Procedural History

          Some six months after the case against him was dismissed,

Mr. Karamanoglu sued the Town of Yarmouth, Officer Andreasen and

the Chief of the Yarmouth Police Department, on January 14, 2019

in the United States District Court for the District of Maine.

Karamanoglu claimed that he was arrested without probable cause

and sought relief under both 42 U.S.C. § 1983 and the Maine Civil

Rights Act, Me. Rev. Stat. Ann. tit. 5, § 4681, et seq.         The

parties thereafter agreed that, for summary judgment purposes,

resolution of the federal claim would control the outcome of the



     2  That  Ms. Heikkinen   grabbed  Mr. Karamanoglu  by   his
testicles was apparently a fact unknown to Officer Andreasen at
the time of arrest. As a consequence, we do not consider that
allegation part of the body of information upon which Officer
Andreasen could have relied in making his determination of whom,
if anyone, to arrest.


                              - 5 -
state law claim. The case proceeded upon consent before Magistrate

Judge Rich, who granted Defendants’ motion for summary judgment

concluding that (i) Officer Andreasen had probable cause for his

arrest of Mr. Karamanoglu, (ii) even if he did not, he was entitled

to   qualified    immunity   in    his     decision       to   make    the   arrest,

(iii) without a constitutional violation by Officer Andreasen, any

municipal and supervisory liability claims against the Town of

Yarmouth and its Chief of Police failed, and (iv) even if there

were an underlying constitutional violation by Officer Andreasen,

Mr. Karamanoglu did not adequately allege that the Town of Yarmouth

acted with deliberate indifference.

            Mr. Karamanoglu       has    appealed     the      grant   of    summary

judgment, arguing that Officer Andreasen lacked probable cause to

arrest him.

                                        II.

            As explained, Mr. Karamanoglu brings a federal cause of

action alleging that his arrest was unlawful because Officer

Andreasen lacked probable cause to arrest Mr. Karamanoglu for

domestic violence assault.              To evaluate this claim, we first

consider the elements of domestic violence assault under Maine

law.   We then look to federal law to determine whether Officer

Andreasen   had   probable    cause       to    believe     Mr. Karamanoglu      had

committed the state-law offense.




                                        - 6 -
                                     A.

            We set the stage by describing the relevant elements of

the crime for which Mr. Karamanoglu was arrested. In Maine, a

person has committed the crime of domestic violence assault if he

or she has intentionally, knowingly, or recklessly caused bodily

injury or offensive physical contact to a family or household

member.    Me. Rev. Stat. Ann. tit. 17-A, §§ 207, 207-A.        Family or

household members in this context include individuals “who are or

were sexual partners.”    Me. Rev. Stat. Ann. tit. 19-A, § 4002(4).

Under Maine law, “a law enforcement officer may arrest without a

warrant . . . [a]ny person who the officer has probable cause to

believe has committed . . . [d]omestic violence assault.”              Me.

Rev. Stat. Ann. tit. 17-A, § 15(1)(A)(5-B).

           Maine criminal law recognizes “three broad categories of

criminal   defenses,”    including    justifications   for    what   would

otherwise be an assault.      State v. Ouellette, 37 A.3d 921, 925

(Me. 2012).3   Two such justifications are relevant here.

           Maine   law   provides    that   a   “reasonable   degree    of


     3  In Ouellette, Maine’s Supreme Judicial Court reiterated
its enumeration of “the three broad categories of criminal defenses
— a failure of the State’s proof, an affirmative defense, and a
justification or excuse” — noting that they “differ primarily based
on the allocation of the parties’ respective burdens.” 37 A.3d at
925 (citing State v. LaVallee-Davidson, 26 A.3d 828, 832–33 (Me.
2011)). Under Maine criminal law “a justification places on the
defendant a burden of production to generate an issue with
sufficient evidence, and then imposes on the State the burden of
persuasion to disprove the defense.” Id. (citation omitted).


                                - 7 -
nondeadly force” used during a domestic violence assault may be

justified if it was deployed in self-defense — i.e., to defend

against the imminent use of unlawful, nondeadly force by another

— as long as the person using defensive force did not provoke the

use   of   force   by   the   other   person   and   was   not   “the    initial

aggressor.”    Me. Rev. Stat. Ann. tit. 17-A, § 108.1.B.4               A person




     Maine    criminal    law   strictly    construes    statutory
justifications. See generally State v. Williams, 433 A.2d 765,
769–70 (Me. 1981) (concluding that “deadly force” does not include
a threat to use such force).
     4  Section 108.1, in pertinent part, specifically states
that:
            A person is justified in using a reasonable
            degree of nondeadly force upon another person
            in order to defend the person or a 3rd person
            from what the person reasonably believes to be
            the imminent use of unlawful, nondeadly force
            by such other person, and the person may use
            a degree of such force that the person
            reasonably believes to be necessary for such
            purpose.   However,    such   force   is   not
            justifiable if:

            A. With a purpose to cause physical harm to
            another person, the person provoked the use of
            unlawful, nondeadly force by such other
            person; or

           B. The person was the initial aggressor,
           unless after such aggression the person
           withdraws from the encounter and effectively
           communicates to such other person the intent
           to do so, but the other person notwithstanding
           continues the use or threat of unlawful,
           nondeadly force;
      . . . .

Me. Rev. Stat. Ann. tit. 17-A, § 108.1.


                                      - 8 -
defending against domestic violence assault may, however, only use

the degree of force that the person "reasonably believes to be

necessary" for purposes of self-defense.      Id.

           On a parallel track, Maine law provides that a person

in control of premises is justified in using nondeadly force on

another person if he "reasonably believes it necessary to prevent

or terminate the commission of a criminal trespass” by that person.

Me. Rev. Stat. Ann. tit. 17-A, § 104.1.5            A person commits a

criminal trespass if she enters a dwelling place knowing that she

is not licensed or privileged to do so or remains in that place

after a lawful order to leave.       Me. Rev. Stat. Ann. tit. 17-A,

§ 402.1(A), (D).

           To prevail at trial, the government must disprove any

justification presented beyond a reasonable doubt if evidence of

record raises the issue.       See generally State v. Cardilli, 254

A.3d    415,   421–24   (Me.    2021)    (discussing     deadly   force

justifications); State v. Asante, 236 A.3d 464, 469 (Me. 2020)



5   Section 104.1 specifically states that:
           A person in possession or control of premises
           or a person who is licensed or privileged to
           be thereon is justified in using nondeadly
           force upon another person when and to the
           extent that the person reasonably believes it
           necessary   to  prevent   or  terminate   the
           commission of a criminal trespass by such
           other person in or upon such premises.

Me. Rev. Stat. Ann. tit. 17-A, § 104.1.


                                 - 9 -
(discussing deadly force and self-defense); State v. Villacci, 187

A.3d   576,      580–81    (Me.   2018)        (discussing       justifications       for

domestic      violence      assault);         Ouellette,     37     A.3d    at    925–30

(discussing categories of criminal defenses).                     However, as we will

explain, an officer in the field need not disprove a potential

justification beyond a reasonable doubt before making an arrest.

                                           B.

              Having      examined      the     state-law        offense    for    which

Mr. Karamanoglu was arrested, we turn to the question of whether

that arrest was unreasonable under federal law.

              The elements of a § 1983 unlawful arrest claim are

analogous to the common-law tort of false arrest.                     See Wallace v.

Kato, 549 U.S. 384, 388 (2007).                A federal constitutional tort of

false arrest — and thus an unlawful arrest under § 1983 — occurs

when there is detention without probable cause and without legal

process (i.e., without a valid warrant). See id. at 388–89; Jordan

v.   Town   of      Waldoboro,    943     F.3d    532,     551    (1st     Cir.   2019);

(Barron, J., concurring).               The police response in this case,

involving a warrantless arrest for a contested state-law criminal

violation,     must    therefore     be       evaluated    against       principles    of

probable cause under the Fourth Amendment to the United States

Constitution.

              The    Fourth   Amendment        protects     against      “unreasonable

searches and seizures.”              U.S. Const. amend. IV.                Arrests are


                                        - 10 -
seizures   under   the   Fourth   Amendment,    and   therefore   must   be

reasonable.    See Payton v. New York, 445 U.S. 573, 585 (1980).

Thus, in the case of an arrest for domestic violence assault, the

reasonableness of the arrest depends on whether an officer with

authority to make a warrantless arrest had probable cause to

believe that the person committed the crime of domestic violence

assault.    See Bailey v. United States, 568 U.S. 186, 192 (2013).

“[P]robable cause exists when an officer, acting upon apparently

trustworthy information, reasonably can conclude that a crime has

been . . . committed and that the suspect is implicated in its

commission.”   United States v. Flores, 888 F.3d 537, 543 (1st Cir.

2018) (quoting Morelli v. Webster, 552 F.3d 12, 21 (1st Cir.

2009)).    Probable cause is defined by federal law, not state law.

Virginia v. Moore, 553 U.S. 164, 172 (2008).

           Whether an officer had probable cause for an arrest is

determined by viewing the totality of the circumstances from the

perspective of an objectively reasonable officer.            Maryland v.

Pringle, 540 U.S. 366, 371 (2003).         Consequently, “[i]n assessing

whether probable cause exists, we consider ‘the whole picture.’”

Jordan, 943 F.3d at 542 (quoting District of Columbia v. Wesby,

138 S. Ct. 577, 588 (2018)).      Probable cause is “a fluid concept”

and “not a high bar.”    Illinois v. Gates, 462 U.S. 213, 232 (1983);




                                  - 11 -
Wesby, 138 S. Ct. at 586 (quoting Kaley v. United States, 571 U.S.

320, 338 (2014)).

            “[U]ncorroborated     testimony        of    a   victim    or    other

percipient   witness,      standing    alone,    ordinarily      can   support    a

finding of probable cause.”           Acosta v. Ames Dep’t Stores, Inc.,

386 F.3d 5, 10 (1st Cir. 2004).                Corroboration of a victim’s

account may also provide further support for probable cause.                    See

Nelson v. Moore, 470 F.2d 1192, 1197 (1st Cir. 1972) (finding

probable cause to arrest petitioner for assault based on victim

statement corroborated by victim’s visible injuries and possession

of key).    On the other hand, where a witness account is disputed,

police officers do not have an “unflagging duty” to complete a

full investigation before making a probable cause determination.

Acosta, 386 F.3d at 11; Holder v. Town of Sandown, 585 F.3d 500,

505–06 (1st Cir. 2009) (finding sufficient probable cause for

assault despite different accounts by husband and wife).                    Town of

Sandown was explicit in its “reliance on Supreme Court precedent,”

for this court’s “reject[ion of] the proposition that a police

officer    has   a   standing   obligation       to     investigate    potential

defenses   or    resolve   conflicting      accounts     prior   to    making    an

arrest.”    Id. at 505 (emphasis supplied, citation omitted).

            However, an officer may not “treat evidence of innocence

with impunity.”      Brady v. Dill, 187 F.3d 104, 114 (1st Cir. 1999).

Because    probable     cause    is     a      totality-of-the-circumstances


                                      - 12 -
determination, courts will not ignore “facts tending to dissipate

probable cause.”       Ramirez v. City of Buena Park, 560 F.3d 1012,

1023–24 (9th Cir. 2009) (citation omitted). Such facts, of course,

are part of the whole picture.     See, e.g., Garcia v. Doe, 779 F.3d

84, 93 (2d Cir. 2015) (noting that although officers need not

explore every claim of innocence, their deliberate disregard of

known facts may defeat probable cause); Kuehl v. Burtis, 173 F.3d

646, 650–51 (8th Cir. 1999) (finding no probable cause when officer

failed to interview eyewitness and did not consider evidence

negating requisite intent for assault); Bigford v. Taylor, 834

F.2d 1213, 1218–20 (5th Cir. 1988) (finding that obvious age and

worn condition of vehicle negated finding probable cause that

vehicle had been stolen when no matching vehicle reported stolen).

           The relevant inquiry is whether, on balance, the facts

known to the officer at the time of the arrest support probable

cause.   See Town of Sandown, 585 F.3d at 504.    And because probable

cause    “does   not     deal   with   hard   certainties,   but   with

probabilities,” Gates, 462 U.S. at 231 (quoting United States v.

Cortez, 449 U.S. 411, 418 (1981)), probable cause to believe one

person committed a crime by definition does not foreclose the

possibility that probable cause would also exist to believe another

person committed the same or a parallel crime. When two people are

striking each other, it is certainly possible that probable cause

may exist to arrest either or both of them.       In each instance, it


                                  - 13 -
depends    on   whether   the    "facts    and   circumstances   within   the

officer's knowledge . . . are sufficient to warrant a prudent

person . . . in believing . . . that the suspect has committed, is

committing, or is about to commit an offense."                   Michigan v.

Defillippo, 443 U.S. 31, 37 (1979).

            We have recently observed that “probable cause is not a

creature of certainty and does not require either the level of

proof needed to secure a conviction or even an ‘unusually high

degree of assurance.’”          United States v. Centeno-González, 989

F.3d 36, 45 (1st Cir. 2021) (quoting United States v. Clark, 685

F.3d 72, 76 (1st Cir. 2012)).             Rather, an officer’s conclusion

that      probable    cause       exists     requires     only     objective

reasonableness.      Acosta, 386 F.3d at 10–11 (quoting United States

v. Winchenbach, 197 F.3d 548, 555 (1st Cir. 1999)).

                                      C.

             We now consider whether Officer Andreasen's decision to

arrest Mr. Karamanoglu was objectively reasonable.           Our review of

the grant of summary judgment by the district court is de novo,

taking the facts in the light most favorable to the Plaintiff as

the non-moving party, see Jordan, 943 F.3d at 536, bearing in mind

that while “only a jury can resolve reasonably disputed issues of

fact, whether a given set of facts constitutes probable cause is

a legal question,” id. at 541.




                                    - 14 -
            Mr. Karamanoglu       contends    that    his   arrest       for      state

domestic violence assault was not premised on probable cause and

thus   violated   his     Fourth    Amendment    right      to    be   free       from

unreasonable seizure because there was at least a genuine issue of

fact whether the facts known to the police officer at the time of

the arrest justified the use of the force Mr. Karamanoglu deployed

against Ms. Heikkinen because she was the initial aggressor and a

trespasser under the Maine justifications for self-defense and

defense of premises.

            We review the facts not in dispute that can be said on

the record before us to have been known to Officer Andreasen when

the arrest was made and conclude that the record establishes there

was    probable   cause    under     the     Fourth    Amendment       to      arrest

Mr. Karamanoglu on the night in question.                Upon that review we

find   that   Mr. Karamanoglu’s       lawsuit     does      not   surmount         the

threshold for a federal constitutional violation and that judgment

for the Defendant-Appellees is appropriate.

            Ms. Heikkinen     told    Officer    Andreasen        that      she    and

Mr. Karamanoglu had been dating on and off for approximately three

years and that they had a sexual relationship. Officer Andreasen’s

conversation with Mr. Karamanoglu did not reveal any contradictory

information as to the nature of their relationship.                          Officer

Andreasen     therefore     had    probable      cause      to    believe         that

Mr. Karamanoglu and Ms. Heikkinen were family or household members


                                     - 15 -
for purposes of Maine domestic violence assault law, which includes

current or former sexual partners within its ambit. Me. Rev. Stat.

Ann. tit. 19-A, § 4002(4).

            According to Ms. Heikkinen’s statement, she initiated

the physical confrontation by hitting Mr. Karamanoglu, to which he

responded by attempting to push her out of the house.          As reported

in Ms. Heikkinen’s oral and         written accounts,    Mr. Karamanoglu

grabbed her neck at some point during this altercation.           Officer

Andreasen   observed   marks   on    Ms. Heikkinen’s    neck   that   were

consistent with this account. Ms. Heikkinen also stated in writing

that Mr. Karamanoglu pushed her “down the steps into the garage”

and onto the garage floor, conceding that she “pushed him to the

ground too.”

            When Officers Andreasen and Robinson arrived at the

home, Mr. Karamanoglu confirmed that he pushed Ms. Heikkinen out

of the house.    Ms. Heikkinen had asserted to the officer that she

believed it was during this shove and fall when she hurt her ribs,

and Officer Andreasen noticed that she was holding the right side

of her ribs.    That information, obtained from a percipient witness

and corroborated by officer observations, was sufficient for an

objectively reasonable officer to conclude that Mr. Karamanoglu

“intentionally, knowingly or recklessly cause[d] bodily injury” to




                                - 16 -
Ms. Heikkinen.6   Me. Rev. Stat. Ann. tit. 17-A, §§ 207, 207-A.           It

also was sufficient for an objectively reasonable officer to

conclude Ms. Heikkinen caused such injury to Mr. Karamanoglu.

          As   part   of   our   evaluation   of   the   totality   of   the

circumstances and consideration of the whole picture, we tighten

the frame to focus specifically on Mr. Karamanoglu’s claims of

self-defense and defense of premises.

          With respect to self-defense, Ms. Heikkinen told Officer

Andreasen that she was the “more aggressive” party and began the

physical encounter.    In her written statement, Ms. Heikkinen made

clear that she “hit [Mr. Karamanoglu] on the chest” and repeatedly

pushed him, including pushing him to the ground.            While Officer

Andreasen asserts that he did not see any visible injuries on

Mr. Karamanoglu, in the posture of summary judgment practice, we

accept Mr. Karamanoglu’s testimony that he showed both officers

injuries on his arm, hand, and chest.7        We treat that dispute in


     6  The parties dispute whether Officer Andreasen had knowledge
of prior domestic abuse incidents involving Mr. Karamanoglu at the
time of the arrest. The District Court in finding that there was
probable cause did not rely on any knowledge by Officer Andreasen
of such prior incidents. We take the same approach, reading the
record before us in the light most favorable to Mr. Karamanoglu.
     7  The district court struck certain materials from the record
— including photographs showing Mr. Karamanoglu’s injuries taken
after he was released on bail — because the observations they
permitted were developed after Officer Andreasen made his probable
cause    determination.       Mr. Karamanoglu    challenges    this
determination. We need not decide the point because, on de novo
review, our conclusion remains the same whether the photos are
considered or not.     As to the stricken materials regarding a


                                  - 17 -
the light most favorable to Mr. Karamanoglu.

            Regarding   defense   of   premises,   the   facts   known   to

Officer Andreasen at the time of the arrest do not unequivocally

support a finding that Ms. Heikkinen was engaged in a criminal

trespass.     To be sure, Ms. Heikkinen referred to the house as

“Selcuk’s house” in her written statement, and she stated that she

entered the house without his knowledge and that he ordered her to

“get out!”    However, she entered using a garage door opener given

to her by Mr. Karamanoglu,8 her car was registered to the address

of the home, and her driver’s license was also listed at that

address.     We need not decide the question because the degree of

force Mr. Karamanoglu used as reflected in the record, even when

read in the light most favorable to him, could be viewed as

unreasonable despite the fact that some force may have been

justified.

            In her written statement, Ms. Heikkinen also admitted

that Mr. Karamanoglu told her to leave before he began using force.

On these facts an objective officer should have concluded that



subsequent police internal investigation, we do not disturb the
district court’s finding because the materials were offered to
contest the issue of municipal liability, a matter we do not reach.
     8  The parties dispute the circumstances under which
Ms. Heikkinen   had   the  garage   door   opener   that   evening.
Nevertheless, it is undisputed that the arresting officer knew the
garage door opener was in her vehicle, apparently giving her
authorized access to Mr. Karamanoglu’s house on the night in
question.


                                  - 18 -
Mr. Karamanoglu was justified in using some force to defend himself

against an attack that he did not initiate or provoke, or to defend

his home against a no-longer-welcome guest he had directed to leave

the premises.      But how much force had been necessary was a matter

of judgment and we conclude that Officer Andreasen’s exercise of

implicit   judgment      in   this    regard    —    that   the   force   used   by

Mr. Karamanoglu was not necessary, but rather was disproportionate

— was objectively reasonable.

           An   objectively          reasonable      officer      evaluating     the

circumstances      here       could     have      concluded       that    grabbing

Ms. Heikkinen’s neck during a domestic scrum that ended with

Mr. Karamanoglu pushing her down the stairs onto a garage floor

was unreasonable and disproportionate under the circumstances.

The   narratives    of    both   parties       and   Ms. Heikkinen’s      apparent

injuries support that conclusion.

           For federal constitutional purposes, we ask only whether

there was probable cause to arrest for the crime identified. Here,

where the prima facie elements of domestic violence assault were

indisputably satisfied as to Mr. Karamanoglu and an objectively

reasonable officer could conclude based on facts known at the time

that an unreasonable amount of force was used by Mr. Karamanoglu

against Ms. Heikkinen, we answer in the affirmative.9


      9 Because the case law in this setting is inherently fact-
specific, a number of relevant written opinions have been


                                      - 19 -
                               III.

          For the foregoing reasons, we conclude that there was

probable cause under federal common law supporting the arrest of

Mr. Karamanoglu for domestic violence assault.       There was no

violation of his Fourth Amendment rights, and the district court’s

grant of summary judgment against him was proper.    Because there

was no underlying federal constitutional violation in this case,


designated as non-precedential. Nevertheless, a review of both
appellate and trial court decisions, particularly in the Second
Circuit, confirms our conclusion. See, e.g., Iocovello v. City of
New York, 701 F. App’x 71, 71–73 (2d Cir. 2017) (mem.) (finding
probable cause to arrest assault victim when officer arrested both
victim and perpetrator after listening to statements and observing
injuries); Rhodes v. Pittard, 485 F. App’x 113, 115–16 (6th Cir.
2012) (per curiam) (finding probable cause to arrest homeowner for
assault of trespasser despite homeowner’s claims of defense of
premises, when homeowner admitted to pushing trespasser); Curley
v. Village of Suffern, 268 F.3d 65, 69–70 (2d Cir. 2001) (finding
probable cause to arrest plaintiff after barfight despite
conflicting accounts from him and other participants, when
plaintiff admitted striking the victim and alleged victim had
visible injuries; observing that “[a]lthough a better procedure
may have been for the officers to investigate plaintiff’s version
of events more completely, the arresting officer does not have to
prove plaintiff’s version wrong before arresting him”); Thompson
v. Kline, 504 F. Supp. 3d 200, 208–09 (W.D.N.Y. 2020) (finding
probable cause to arrest boyfriend when both boyfriend and
girlfriend reported domestic incident, boyfriend claimed self-
defense, officer observed girlfriend to have more serious visible
injuries, and boyfriend admitted pushing her); Moscoso v. City of
New York, 92 F. Supp. 2d 310, 314 (S.D.N.Y. 2000) (finding probable
cause to arrest plaintiff when plaintiff admitted assault but
claimed self-defense justification); Ray v. City of Lacey, No.
C09-5636RJB, 2010 WL 3220108, at *11–13 (W.D. Wash. Aug. 10, 2010)
(finding probable cause to arrest husband after domestic dispute
where wife admitted to instigating physical fight, but officers
determined husband was primary aggressor after observing both
parties’ visible injuries).



                              - 20 -
we do not reach the qualified immunity and municipal liability

contentions also addressed in the parties’ briefing.

         AFFIRMED.




                             - 21 -